IN THE 32ND JUDICIAL CIRCUIT, CAPE GIRARDEAU COUNTY, MISSOURI

 

 

 

 

 

 

 

 

Judge or Division: Case Number: 20CG-CC00309
SCOTT ALAN LIPKE
Plaintiff/Petitioner: Plaintiff's/Petitioner's Attorney/Address
DONNA MCLAIN JOHN P CLUBB

THE GLUBB LAW FIRM LLC

718 CARUTHERS ST

vs. | CAPE GIRARDEAU, MO 63701

Defendant/Respondent: Gourt Address:
ST. FRANCIS MEDICAL CENTER 203 NORTH HIGH STREET
Nature of Suit: JACKSON, MO 63755
GC Employmnt Disermntn 213.111 (Date File Stamp)

Summons in Civil Case

 

Fhe State of Missourl to: ST. FRANCIS MEDICAL CENTER

Altas:
211 ST. FRANCIS DRIVE
CAPE GIRARDEAU, MO 63701
COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a
copy of which fs attached, and to serve a copy of your pleading upon the attorney for
plaintiff/patitioner at the above address all within 30 days after recelving this summons,
exclusive of the day of service, If you fail to file your pleading, Judgment by default may
be taken against you for the relief demanded in the petition.

  

CAPE GIRARDEAU COUNTY October 13, 2020 f Walther, Deputy Clerk

Date Clark

Further Information:

 

Sheriff's or Server's Return
Note te serving officer: Summons shoutd be returned to the court within 90 days after the date of issue.
| certify that | have served the above summons by: (check one}
(] delivering a copy of the summons and a copy of the pefition to the defendant/respondent.
[_] leaving a copy of the summons and a copy of the petition at the dwalilng-place or usual abode of the defandant/respondent with
, 4 person of the defendant's/respandent's family over the age of
1& years who permanently resides with the defendant/respondent.
(J (for service on a corporation) detlvering a copy of ihe summons and a copy of the complaint to:

 

 

 

 

 

 

 

 

 

 

 

 

  

 

{name) (title).
I other:
Served at : {address}
itt (County/Gity of St. Louis}, MO, an (date} at {time).
Printed Name of Shariff or Server Signature of Shariff or Sarver
Must be sworn before a notary public if not served by an authorized officer:
Subscribed and eworn to before me on (date).
{Seal} .
My commission expires:
: Date Notary Public
Sheriff's Foes, if applicable
Summons $
Non Est §
Sheriff's Deputy Salary EXHIBIT
Supplemental Surcharge = $ 10.00 1
Mileage $ (_____ miles @ $. per mile)
Total 9.

 

A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
classes of sults, see Supreme Court Rule 54.

OSCA (06-18) SM30 (SMCC) For Court Use Only; Documant Id # 20-SMCC-751 { of f Civil Procedure Form No, 1; Rules 64.01 — 54,05,
64.13, and 54.20; 506.1720 — 506,140, and 506.150 RSMo

 
  
  

 
20CG-CC00309

IN THE CIRCUIT COURT OF
CAPE GIRARDEAU COUNTY, MISSOURI

DONNA MCLAIN
3209 County Road 553
Jackson, MO 63755,

Plaintiff,
Vs. Case No.
SAINT FRANCIS MEDICAL
CENTER,
211 Saint Francis Dr.
Cape Girardeau, MO 63701

JURY TRIAL REQUESTED

Serve: James Burke
Registered Agent
211 Saint Francis Dr,
Cape Girardeau, MO 63701

Newel Saal Samar! Spee! wie Smal Nee Val Nose! Nl Nl Not et Nee Newel Neel Nene Set

Defendant,

PETITION - MISSOURI HUMAN RIGHTS ACT
Plaintiff, Donna McLain, by and through counsel, The Clubb Law Firm, LLC

states for her cause of action:

1. Plaintiff, Donna McLain, (“Mrs. McLain”) is a natural female person, who resides
at 3209 County Road, Jackson, Missouri 63755.

2, Defendant Saint Francis Medical Corporation. (“St. Francis”) is a non-profit
corporation organized under the laws of the State of Missouri, with its principal place of

business located at 221 St. Francis Dr., Cape Girardeau, Missouri 63701,

 
3, Mes. McLain brings this age discrimination and retaliation petition pursuant to the
Title VH of the Civil Rights Act of 1964, § 701 et seg., as amended 42 U.S.C.A, § 2000¢
ef seq.

4, This Court maintains venue and jurisdiction over Mrs. McLain’s claims brought
herein, pursuant to 28 U.S.C. Section 1391. Material events and occurrences underlying
Mts. McLain’s claims occurred in Cape Girardeau County, Missouri.

5. Mrs. McLain is a resident of the state of Missouri and was at all times relevant an
employee of Defendant St. Francis Medical Center (hereinafter “St. Francis”).

6. Defendant St. Francis is an employer within the meaning of § 701 ef seq., as
amended 40 ULS.C.A. § 200060 ef seq.

7. On or about March 20, 2019, Mrs. McLain filed a timely charge of discrimination
with the U.S. Equal Employment Opportunity Commission (“EEOC”) and the Missouri
Commission on Human Rights (“MCHR”) alleging age discrimination and retaliation.

8. On September 10, 2020, the EEOC issued Mrs. McLain a Notice of Right to Sue,
authorizing her to file a civil action against St. Francis.

9. Mts. McLain has filed this petition in a timely manner.

10. Mts, McLain engaged in activity protected by the federal laws and is a member of
a category of persons protected from age discrimination and retaliation under the laws of
the United States, specifically the § 701 ef seqg., as amended 42 U.S.C.A. § 20008 ef seq.
11. Mrs. McLain worked for St. Francis for several years as an administrative assistant
and later, as a coordinator of volunteers until St. Francis fired her on October 12, 2018, just

thirty-two days after her 61" birthday.

 
12, When she was hired, Mrs. McLain’s wage was approximately $15.30 per hour.
13. Mrs. McLain had a good employment record and received regular pay raises and
positive work evaluations. |

14. Part of Mrs. McLain’s job at St. Francis involved her communicating with and
organizing volunteers, who are, on average usually well over the age of 50 years old.

15. In May 2018, a few months before St. Francis terminated her, St. Francis awarded
Mts. McLain the prestigious Outstanding Performance Award.

16. When St. Francis first hired Mrs. Mclain, she worked as an administrative
assistant in the St. Francis Foundation Department.

17. From September 2017 through October 2018, Mrs. McLain worked as the
Volunteer Services Coord inator.

18. In 2017 and on through the time the employer terminated her employment, Mrs.
McLain worked with Ashely Gentry as a supervisor.

19. Ms, Gentry was several decades younger than Mrs. McLain and Ms. Gentry had
problems working with Mrs. McLain because of her age.

20. Ms, Gentry refused to return Mrs. McLain’s phone calls and generally was hostile
and rude to Mrs. McLain during her time at St. Francis.

21. Mrs. McLain complained about Ms. Gentry (and other co-workers’) hostile
treatment of Mrs. Mcl.ain based upon her age to her supervisor, Jimmy Wilferth.

22. Mr. Wilferth dismissed her concerns and complaints and told her to just “be nice”

to Ms, Gentry and the other hostile co-workers.

 
23. In October 2018, St. Francis, by way of Mr. Wilferth, terminated Mrs. McLain’s
employment and in the process of doing so, asked her about her age and stated that Mrs.
McLain was “close enough [to retirement age] that [she] will be fine [financially.]”
24. St. Francis subjected Mrs. McLain to heightened scrutiny and criticism because of
her age.
25. St. Francis treated Mrs. McLain differently than similarly situated younger
employees.
26, St. Francis failed to conduct an adequate investigation into Mrs. McLain’s
complaints about age discrimination.
27, St. Francis failed to take adequate steps to protect Mrs. McLain from further
unlawful conduct.
28. St. Francis retaliated against Mrs. McLain by firing her.
29, Defendant St. Francis discriminated against Mrs. McLain based on her age in
violation of § 701 ef seq., as amended 42 U.S.C.A, § 20006 et seq. by engaging in one of
more of the following actions:

(a) treating Mrs. McLain differently because of her age;

(b} allowing a co-worker to bully and verbally abuse her in the workplace;

(c) giving younger employees more favorable treatment from supervisors for the

same or substantially same conduct as Mrs. McLain;

(d) dismissing her concerns and complaints about the co-worker who was bullying

and harassing her;

(e) failing to conduct an investigation into Mrs. McLain’s complaints about

4

 
harassment, hostile work environment, and discrimination;

(f) terminating Mrs. McLain’s employment;

(t) engaging in other unlawful conduct currently unknown to Mrs. McLain,
30. Defendant retaliated against Mrs. McLain in violation of § 701 et seg., as amended
42 US.C.A, § 2000¢ ef seg., by terminating Mrs. McLain’s employment and engaging in
other conduct not currently known to Mrs. McLain.
31. Mrs. McLain’s opposition to Defendants’ unlawful conduct was a factor in
Defendants’ decisions to engage in the retaliatory conduct described above.
32. Asa result of Defendant’s conduct and actions, Mrs. McLain was subjected to less
favorable terms and conditions of employment than other employees who did not oppose
Defendant’s unlawful conduct,
33. As a result of Defendant’s conduct and actions, Mrs. McLain suffered emotional
distress and mental anguish.
34. As a result of Defendant’s conduct and actions, Mrs. McLain has incurred attorney
fees and costs of litigation, and will continue to incur such fees and costs.
35. Defendant’s conduct was outrageous because of evil motive or reckless indifference
to Mrs. McLain’s rights not to be subjected to retaliation, and Defendant St. Francis’
outrageous conduct warrants an award of punitive damages to deter the employer and
others from engaging in such future conduct.

WHEREFORE, Donna McLain, prays that this Court, after trial by jury to:

(a) find in favor of Plaintiff and against Defendant St, Francis Medical Center;

(b) enter judgment in favor of Plaintiff and against each Defendant in an

5

 
amount in excess of $25,000.00 for Plaintiff's emotional distross;
(c) enter judgment in favor of Plaintiff and against Defendant in an amount in
excess of $25,000.00 for Plaintiffs lost wages and benefits of employment;
(d) enter judgment in favor of Plaintiff and against Defendant in an amount in
excess of $25,000.00 for punitive damages:
(ec) award Plaintiff pre-judgment interest on all damages;
( award Plaintiff costs of litigation and attorney fees;
(g) enter an Order enjoining Defendant from engaging in retaliation;
(h) enter Orders for any and all relief the Court deems just and proper.
Respectfully submitted, |
THE CLUBB LAW FIRM, LLC

4/Jolin P. Clubb

 

JOHN P. CLUBB
Mo. Bar No. 51787

/s/Laura Clabb

 

LAURA CLUBB
Mo. Bar No, 47704

718 Caruthers

Cape Girardeau, MO 63701
Tel. (573) 651-1900

Fax (573) 651-1902
Attorneys for Plaintiff

 
